                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY


   HARI HOTELS, LLC,                Civil Action No. 18-8018

                Plaintiff,
                                    OPINION
        v.

   SNG PROPERTIES LLC and A
   HUNTS MILLS ASSOCIATES, LLC,

                Defendants.


APPEARANCES:

MALCOLM S. GOULD
SILVERANG ROSENZWEIG & HALTZMAN
900 E. 8TH AVENUE
SUITE 300
KING OF PRUSSIA, PA 19406

MARK S. HALTZMAN
SILVERANG ROSENZWEIG & HALTZMAN
900 E. 8TH AVENUE
SUITE 300
KING OF PRUSSIA, PA 19406

     Counsel for Plaintiff.

KENNETH S. GOODKIND
FLASTER/GREENBERG, P.C.
1810 CHAPEL AVENUE WEST
CHERRY HILL, NJ 08002

     Counsel for Defendants.

HILLMAN, District Judge

     This matter comes before the Court on motion of Hari

Hotels, LLC (“Plaintiff”) for an award of attorneys’ fees and

costs (the “Motion”).   (ECF No. 30).   SNG Properties LLC and A
Hunts Mills Associates LLC (collectively, “Defendants”)

challenge the reasonableness of the fee requested by Plaintiff.

For the reasons that follow, the Court will grant Plaintiff’s

Motion in its entirety.

                            BACKGROUND

     On September 21, 2017, Plaintiff agreed to purchase a

Holiday Inn in Clinton, New Jersey from Defendants (the

“Agreement”).   See (ECF No. 1-1 at 1).   The Agreement required

Plaintiff to make an initial deposit of $100,000 to secure its

performance, (Agreement at ¶4(a)), but also provided a due

diligence period of 45 days, within which, Plaintiff had an

absolute right to cancel the transaction and have its deposit

returned.   See (Agreement at ¶6(v)) (“If, on or before the

expiration of the Due Diligence Period, Buyer elects to

terminate this Agreement, the Initial Deposit shall be returned

to Buyer . . .”).

     Before the due diligence period expired, Plaintiff

exercised its right to terminate the Agreement and asked that

its deposit be returned.   Defendants refused and Plaintiff filed

suit seeking return of the deposited funds, along with

attorneys’ fees and costs related to the litigation.    See

(Agreement at ¶22(j)) (The Agreement explains that “[i]n

connection with any litigation . . . arising out of this

Agreement, the prevailing party shall be entitled to recover

                                 2
reasonable attorney’s fees and court costs from the other

party”).

     After various court-sponsored conferences and settlement

efforts, the parties presented this Court with a stipulated

order largely resolving this matter, which this Court entered on

July 12, 2019.   (ECF No. 29).   In the stipulated order, the

parties agreed that Defendant would return Plaintiff’s entire

deposit, and the parties further agreed that Plaintiff shall “be

considered a ‘prevailing party’ entitled to submit a . . .

Motion for recovery of its reasonable attorneys’ fees and costs

incurred in connection with the dispute.”     (ECF No. 29).

     On August 23, 2019, Plaintiff submitted its Motion.

Defendants oppose the request on the basis that the fee

Plaintiff seeks is not reasonable. (ECF No. 33).     This matter is

fully briefed and ripe for adjudication.

                            DISCUSSION

     I.    Subject Matter Jurisdiction

     The Court exercises subject matter jurisdiction pursuant to

28 U.S.C. § 1332.

     II.   Legal Standard & Disputed Issues

     New Jersey law governs the parties’ relationship.

(Agreement at ¶22(i)).   As such, in determining the

reasonableness of Plaintiff’s fee request, the Court looks to

New Jersey law for guidance.

                                  3
     “In determining the reasonableness of an attorneys’ fee

award, the threshold issue ‘is whether the party seeking the fee

prevailed in the litigation.’”   Litton Indus., Inc. v. IMO

Indus., Inc., 982 A.2d 420, 428 (N.J. 2009) (citing N. Bergen

Rex Transp., Inc. v. Trailer Leasing Co., 730 A.2d 843 (N.J.

1999)).

     “The next step in determining the amount of the award is to

calculate the ‘lodestar,’ which is that number of hours

reasonably expended by the successful party’s counsel in the

litigation, multiplied by a reasonable hourly rate.”   Litton,

982 A.2d at 428 (citing Furst v. Einstein Moomjy, Inc., 860 A.

2d 435 (N.J. 2004)).   Under the lodestar approach, “court[s]

determine[ ] an attorney’s lodestar award by multiplying the

number of hours he or she reasonably worked on a client’s case

by a reasonable hourly billing rate for such services given the

geographical area, the nature of the services provided, and the

experience of the lawyer.”   S.S. Body Armor I., Inc. v. Carter

Ledyard & Milburn LLP, 927 F.3d 763, 773 (3d Cir. 2019) (quoting

Gunter v. Ridgewood Energy Corp., 223 F.3d 190, 195 n.1 (3d Cir.

2000)).

     The lodestar method “yields a fee that is presumptively

sufficient[.]”   S.S. Body Armor, 927 F.3d at 773 (quoting Perdue

v. Kenny A. ex rel. Winn, 559 U.S. 542, 552, 130 S. Ct. 1662,

176 L. Ed. 2d 494 (2010)).   Courts may not reduce an award sua

                                 4
sponte; rather, they may only do so in response to specific

objections made by the opposing party.   Bell v. United Princeton

Properties, Inc., 884 F.2d 713, 719 (3d Cir. 1989).    Once the

opposing party has made a specific objection, the burden is on

the plaintiff to justify the size and reasonableness of its

request.   Wade v. Colaner, No. 06-cv-3715-FLW, 2010 WL 5479625,

at *4 (D.N.J. Dec. 28, 2010) (citing Interfaith Cmty. Org. v.

Honeywell Int’l, Inc., 426 F.3d 694, 713 (3d Cir. 2005)).

     III. Plaintiff’s Motion For Fees and Costs

      A. Plaintiff is the Prevailing Party

     There is no dispute that Plaintiff is the prevailing party

in this action.   (ECF No. 29) (stipulating that Plaintiff is the

prevailing party and may pursue its fees).   As such, the Court

turns to the lodestar calculation.

      B. Lodestar Calculation

           1. Defendants Do Not Challenge Plaintiff’s Counsel’s
              Hourly Rate

     Defendants do not challenge the hourly rate billed by

Plaintiff’s counsel or their staff.   (ECF No. 33 (“Def. Br.”) at

5) (“Defendants do not object to the hourly rates of

Plaintiff[’]s counsel for work that needed to be performed by

attorneys of their skill levels and experience.”).    The

following individuals billed at the following rates during times

relevant to the current fee petition:


                                 5
  (1)   Mark Haltzman, Esq., a partner, billed between $425 and
        $450 per hour;

  (2)   Malcolm Gould, Esq., senior counsel, billed between $325
        and $365 per hour;

  (3)   Molly Hanford, a senior paralegal, billed $175 per hour;
        and

  (4)   Amy Bins, a paralegal, billed $150 per hour.

     Because Defendants do not challenge these rates, the Court

will adopt them in conducting the present lodestar analysis.

            2. Reasonableness of Hours Expended

     Plaintiff seeks a total fee and cost award of $74,384.08.

(ECF No. 36 at 2).    Plaintiff supports its request by submitting

individualized time entries from counsel’s firm along with an

explanation of its fees incurred for each phase of litigation.

Specifically, Plaintiff represents its counsel spent

        •   $3,285.00 worth of time during the complaint filing
            and pre-discovery stage;

        •   $19,222.50 worth of time during the written
            discovery/pre-depositions stage;

        •   $25,395.00 worth of time during the
            depositions/remaining discovery stage;

        •   $9,219.00 worth of time during the settlement stage;

        •   $6,555.00 worth of time drafting the initial fee
            petition; and

        •   $9,105.50 worth of time drafting the reply to the fee
            petition.

(ECF No. 36 at 2).


                                  6
     Plaintiff also explains that it incurred $1,602.08 in

litigation costs in this action.       (ECF No. 36 at 2).   Plaintiff

submits all individual time entries from the billing attorneys

and staff for the Court’s review.       These time entries clearly

identify the date the work was completed, the amount of time

spent, the individual completing the task, the fee sought for

the task completed, and the task completed during that

timeframe.

     Defendants argue that the fee requested by Plaintiff is (1)

unreasonable in light of the amount in dispute, (2) inflated due

to overstaffing and unnecessary use of senior lawyer time on

associate-level tasks, (3) inflated because Plaintiff seeks fees

for administrative tasks, and (4) should be reduced due to vague

time entries.   (ECF No. 33 at 1).      The Court disagrees with

Defendants’ objections.

          a. The Amount In Dispute Does Not Render Plaintiff’s
             Fee Request Unreasonable

     While Defendants argue generally that “Plaintiff's fees are

not reasonable given the amount in dispute,” (Def. Br. at 1),

Defendants do not explain why the amount at issue requires a

reduction in the fee to be awarded.       In fact, available

precedent suggests that a fee award should not be reduced solely

because of its relation to the amount of damages awarded.




                                   7
     “[A] court may not reduce a fee award based on a

proportionality analysis between the damages awarded and the

fees requested[.]”    Roccisano v. Township of Franklin, No. 11-

6558, 2015 WL 3649149 at *19 (D.N.J. June 11, 2015).     Instead,

courts may account for the overall success of the prevailing

party in the action, which may include consideration of “[t]he

amount of damages awarded” in relation to the “amount of damages

requested[.]”    Id. (quoting Washington v. Philadelphia Cnty.

Court of Common Pleas, 89 F.3d 1031, 1042 (3d Cir. 1996))

(emphasis removed).

     In this case, Plaintiff obtained a complete victory: it

sought return of its $100,000 deposit and obtained a refund of

$100,000.    As such, the Court finds no reason to reduce the fee

award for reduced success, as Plaintiff fully succeeded.     If

anything, Plaintiff’s complete victory supports a finding that

no reduction is necessary.    See Roccisano, No. 2015 WL 3649149

at *19.

            b. The Fee Sought Need Not Be Reduced Due To Staffing
               Choices

     Defendants argue that any fee award should be reduced

because Plaintiff used more expensive senior lawyer time for

tasks that could have been completed by less expensive, more

junior lawyers.    (ECF No. 33 at 5-6).   Defendants specifically

identify time entries for tasks they argue should have been


                                  8
handled by more junior lawyers.        See (ECF No. 33 at 7).

Defendant identifies William C. Katz, Esq., a more junior lawyer

at Plaintiff’s firm, as someone who could have been staffed on

this matter, suggesting the Mr. Gould could have been

substituted for Mr. Katz.    However, Mr. Haltzman certifies that

Mr. Katz’s rate and Mr. Gould’s rate during the relevant period

were the same.    (ECF No. 36-1 at ¶¶9-13) (“During almost the

entire pendency of this litigation, Mr. Gould’s time was billed

at an ‘associate rate’ equal to that of Mr. Katz.”).

     As such, the evidence proves the time billed by Plaintiff’s

counsel was not inflated by staffing the matter with more

expensive counsel; instead, Plaintiff staffed this matter with

lawyers adequately billing at associate-level rates for

associate level tasks – rates Defendants do not challenge.

Replacing Mr. Katz with Mr. Gould would have no material effect

on the fee application.    As such, this specific objection is

rejected.

            c. Plaintiff Adequately Supports Its Fee Application
               With Time Entries and Explanations

     Defendants challenge more than fifty of Plaintiff’s

counsel’s time entries as vague.        Plaintiff argues that it has

adequately supported its fee expenditures.

     Attorneys seeking compensation must document the hours for

which payment is sought “with sufficient specificity.”


                                   9
Washington v. Philadelphia Cty. Court of Common Pleas, 89 F.3d

1031, 1037–38 (3d Cir. 1996) (quoting Keenan v. City of

Philadelphia, 983 F.2d 459, 472 (3d Cir. 1992)).   “[A] fee

petition is required to be specific enough to allow the district

court ‘to determine if the hours claimed are unreasonable for

the work performed.’”   Keenan, 983 F.2d at 472 (citing Rode v.

Dellarciprete, 892 F.2d 1177, 1190 (3d Cir. 1990)).

     However, specificity is only required to the extent

necessary for the court “to determine if the hours claimed are

unreasonable for the work performed.”   Washington, 89 F.3d at

1037–38 (quoting Rode, 892 F.2d at 1190).   The Third Circuit has

explained that a fee petition should include “some fairly

definite information as to the hours devoted to various general

activities, e.g., pretrial discovery, settlement negotiations,

and the hours spent by various classes of attorneys, e.g.,

senior partners, junior partners, associates.”   Id.   However,

“it is not necessary to know the exact number of minutes spent

nor the precise activity to which each hour was devoted nor the

specific attainments of each attorney.”   Washington, 89 F.3d at

1037–38 (quoting Rode, 892 F.2d at 1190).

     Defendants challenge dozens of time entries, each of which

the Court has reviewed.   The Court finds the entries challenged

are not so vague as to require reduction of the fee requested.

For example, Defendants challenge as vague Mr. Gould’s billing

                                10
entries for “[r]eview notice of removal; review issues regarding

litigation strategy” and “review issues regarding settlement.”

The Court is confident in its ability to understand what Mr.

Gould was accomplishing during those times with the degree of

specificity required by Rode, 892 F.2d at 1190.     While

Plaintiff’s counsel may not have specified exactly what

documents they were reviewing, such specificity is not

necessarily required.   See Washington, 89 F.3d at 1037–38

(quoting Rode, 892 F.2d at 1190).

     The Court’s confidence in its understanding is bolstered by

Plaintiff’s phase-by-phase explanation of the time it spent,

which the Court has used to cross-reference the time entries

submitted.   See (ECF No. 36 at 2).    Measuring the aggregated

phase-by-phase billing alongside the individualized billing

entries, the Court is satisfied Plaintiff has identified the

tasks it undertook in support of its case with enough

specificity to allow this Court to determine those efforts were

not unreasonable or cumulative.    As such, Defendants’ objection

to Plaintiff’s fee request on this point is rejected.

          d. Plaintiff Is Entitled to Recover Fees Paid By
             Plaintiff for Paralegal Efforts

     Defendants argue that almost all tasks delegated to the

paralegals employed by Plaintiff’s counsel’s firm are not

chargeable or reasonably recoverable.     The Court disagrees.


                                  11
      Nearly all of the paralegal time entries refer to reviewing

and revising pleadings, preparing documents for filing and

transmittal, working with process severs, calendaring case

management deadlines, reviewing filing deadlines and orders from

the court, and other case management related tasks.    Defendants

point this Court to its decision in Bilazzo v. Portfolio

Recovery Assocs., LLC, 876 F. Supp. 2d 452 (D.N.J. June 25,

2012) (Hillman, J.) in arguing that such fees should not be

recoverable in this action.

      In Bilazzo, the Court held that to be recoverable as

reasonable attorneys’ fees, administrative tasks must be of the

typed billed to a client.    See Bilazzo v. Portfolio Recovery

Assocs., LLC, 876 F. Supp. 2d at 471-472 (citing Levy v. Glob.

Credit & Collection Corp., No. 10-cv-4229, 2011 WL 5117855, at

*6 (D.N.J. Oct. 27, 2011)) (“As a general rule, time that would

not be billed to a client cannot be imposed on an adversary. . .

.   Thus, administrative tasks, which are not the type normally

billed to a paying client, may not be recovered by a party

through a fee petition.”).    In this case, the evidence reveals

the fees Defendants challenge were not only billed to Plaintiff,

but in fact paid by Plaintiff.    (ECF No. 30-4 at ¶44) (The bills

submitted by Plaintiff’s counsel “reflect the actual fees and

costs billed to the client and paid by the client”).    Because

Plaintiff paid these fees, and because they were in fact billed

                                 12
to the client, Bilazzo supports Defendants’ obligation to pay

them as well. 1

          e. Plaintiff Is Entitled To Recover Fees Relating To
             The Petition And Reply

     Defendants argue that fees relating to Plaintiff’s motion

and reply papers should not be awarded because (1) the work

should have been done by less senior, less expensive counsel, 2

and (2) Plaintiff spent too much time on the fee petition and

reply.

     In a proceeding to determine an award of attorneys’ fees,

an attorney may include in a supporting affidavit fees for

preparing the petition seeking fees and litigation costs.    Bagby

v. Beal, 606 F.2d 411, 416 (3d Cir. 1979); Institutionalized

Juveniles v. Sec’y of Pub. Welfare, 758 F.2d 897, 925 (3d Cir.

1985) (permitting recovery of fees for time spent on fee




1 Defendants make a similar argument as to travel time, arguing,
in a single sentence, that travel time should be compensated at
only 50% of the normal rate. A review of counsel’s time entries
reveals only one entry capturing travel time. (ECF No. 30-4 at
53) (billing entry from Mr. Haltzman, a portion of which is for
“travel to/from court”). Plaintiff was forced to compensate
Plaintiff’s counsel at 100% of its rate for this time, which was
the rate reasonably agreed to by client and counsel. The Court
finds no basis to reduce that rate for Defendants’ benefit,
particularly where the parties agreed to indemnify each other
for fees and costs incurred if litigation pursued and the other
party was deemed the prevailing party.

2 Because the Court previously disposed of this issue, supra, it
need not readdress it here.
                                13
petition, but reducing the award due to limited success on the

merits).

       The Court finds Plaintiff did not spend excessive time on

the fee petition.    Once drafted, Defendants submitted a

multifaceted opposition, challenging the fees on numerous

grounds, which Plaintiff was forced to respond to.     Plaintiff

was forced to incur legal fees in doing so, which Plaintiff

actually paid to counsel.    Pursuant to the Agreement, Defendant

is responsible for those expenses.      Consistent with the parties’

Agreement, the Court will not reduce the fees sought by

Plaintiff for briefing the present motion.

        C. Costs

       Defendants argue that Plaintiff fails to adequately support

its cost application.    The Court disagrees.

        Plaintiff seeks $1,602.08 in litigation costs, which

includes (1) $250 for its complaint filing fee in state court,

(2) $43.12 for parking and mileage relating to court

appearances, (3) $195 for subpoena service costs, (4) $28.96 for

FedEx charges, and (5) $1,085 for the deposition transcript of

Jerry Swon.    (ECF No. 30-4 at ¶78).    Plaintiff submitted

supporting documents for these costs.     See (ECF No. 30-4 at 57-

59).    Defendants do not explain how such costs are excessive or

unwarranted, and these costs appear adequately specific in

nature.    Defendants have not met their burden in challenging the

                                 14
reasonableness of these costs, and the Court is satisfied that

they are, in fact, reasonable.

                           CONCLUSION

     Finding no basis to reduce the fees and costs sought by

counsel, Plaintiff shall be awarded $72,782 in fees and

$1,602.08 in costs, for a total award of $74,384.08.    An

appropriate Order will follow.



Date: March 16, 2020                   s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.




                                 15
